IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GLYNN T. MURPHY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5788

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 11, 2017.

An appeal from an order of the Circuit Court for Leon County.
James O. Shelfer, Judge.

Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      Appellant challenges his convictions and sentences for burglary of a

dwelling and grand theft. On the State’s proper concession of error, we reverse

solely as to the imposition of a discretionary fine and surcharge. The trial court

imposed “$1,522.50 court costs and fines.” This lump sum included the felony fine

pursuant to section 775.083, Florida Statutes, and the five percent surcharge
pursuant to section 938.04. This fine and surcharge must be individually and

specifically pronounced at sentencing. Nix v. State, 84 So. 3d 424, 426 (Fla. 1st

DCA 2012). We vacate the fine and surcharge. On remand, the court may re-

impose the fine and surcharge after giving Appellant notice and following the

proper procedure.

      We affirm in all other respects, and reject, as we have before, the argument

that a prison releasee reoffender sentence is unconstitutional if a jury did not make

the finding that the defendant was released within the previous three years. See

Williams v. State, 143 So. 3d 423, 424 (Fla. 1st DCA 2014).

      AFFIRMED in part and REVERSED in part.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.




                                         2